IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1660
                              Filed August 4, 2021


JAMES GEORGE HAYES III,
    Plaintiff-Appellant,

vs.

POLK COUNTY DISTRICT COURT,
     Defendant-Appellee.
________________________________________________________________


      Certiorari to the Iowa District Court for Polk County, William P. Kelly, Judge.



      James Hayes III appeals the district court’s order denying his motion to

correct his sentence. WRIT ANNULLED.




      Gregory F. Greiner, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

         James Hayes-Bey III was found guilty of willful injury and first-degree

murder. See State v. Hayes, No. 99-0571, 2000 WL 1675592, at *1 (Iowa Ct. App.

Nov. 8, 2000). The court of appeals affirmed his judgment and sentence. See id.

at *6.

         Eighteen years later, Hayes moved to correct his sentence. He asserted

he was sentenced to life in prison without parole and his sentence amounted to

cruel and unusual punishment under the United States and Iowa Constitutions

because he was only “11 days over” eighteen at the time of the offense and the

“[b]right [l]ine [r]ule” for “handling a juvenile case and handling the case as an adult”

should be twenty-one rather than eighteen.

         The district court denied the motion, reasoning as follows:

                 While this court finds the defendant’s arguments thought
         provoking in regards to his age during the commission of the crime,
         current Iowa precedent does not support the defendant’s assertions.
         In Miller v. Alabama, the United States Supreme Court held that a
         sentencing scheme mandating lifetime imprisonment for those under
         the age of eighteen was unconstitutional. 567 U.S. 460 (2012). This
         holding makes no reference to the constitutionality of lifetime
         imprisonment for those over the age of eighteen. Additionally, in
         State v. Lyle, the Iowa Supreme Court stated that the holding had no
         application to the sentencing laws affecting adult offenders, and this
         case does not move any of the lines which currently exist when
         sentencing adult offenders. 854 N.W.2d 378, 375 (Iowa 2014).
         Similarly, [in] State v. Sweet, an Iowa Supreme Court decision stating
         that lifetime incarceration without parole violates the state
         constitution, provides no language indicating that the court’s rulings
         on juvenile offenders should be extended to adults. The qualities
         that distinguish juveniles from adults do not disappear when an
         individual turns eighteen, but society has generally drawn the line at
         eighteen for the purposes of distinguishing juveniles from adults. 879
         N.W.2d 811, 831 (Iowa 2016).
                 Applying the facts James G. Hayes-Bey III presented in
         Defendant’s Motion to current Iowa law, this court finds no legal basis
         for concluding that an illegal sentence was handed down. The
                                          3


       sentence was not unconstitutional or illegal in 1999 and is not
       unconstitutional or illegal today. Our Supreme Court has not
       changed the law regarding a sentence for someone to get life without
       the possibility of parole at age eighteen. The Iowa Legislature has
       not changed the law. The defendant’s sentence was derived from a
       legal basis and remains legal today.

       In his application for writ of certiorari, Hayes “recognizes that the defendants

in Lyle and Sweet were under the age of 18 and were considered juveniles under

Iowa law,” but he asserts the difference between their ages and his age was so

small as to render a sentence of life imprisonment “arbitrary and unconstitutional.”

       The line may seem arbitrary to someone in Hayes’ position. But, as the

supreme court stated, “Lines are drawn in our law by necessity and are

incorporated into the jurisprudence we have developed to usher the Iowa

Constitution through time.” Lyle, 854 N.W.2d at 403. The court emphasized that

its holding did “not move any of the lines that currently exist in the sentencing of

adult offenders.” Id.

       The district court correctly concluded our precedent precludes acceptance

of the argument Hayes is making. The court did not err in denying Hayes’ motion

to correct his sentence.

       WRIT ANNULLED.